Exhibit 14.1 CODE OF ETHICS AND BUSINESS STANDARDS Full Throttle Indoor Kart Racing Corporation (the “Company”) is committed to conducting our business consistent with the highest ethical standards.This Code reinforces our commitment to these standards and provides each Team Member of the “Company” with guidance and perspective in understanding our business ethics. Our Code of Ethics and Business Standards are designed to guide and help us identify activities and behaviors that are appropriate in conducting business and refrain from those that are not.No Code of conduct can possibly hope to identify every potential event or circumstance that one may encounter or confront and provide the appropriate moral conduct and ethical behavior guidance.That is why it is imperative that each of us must rely on our own good judgment. When confronted with difficult situations or a decision that needs to be made, we should all seek counsel from our fellow Team Members, supervisors and most importantly, our own conscience and common sense. Full Throttle believes that ethical behavior is good business.Company personnel (Team Members) share certain responsibilities, but each is individually accountable for the areas discussed in this Code of Ethics and Business Standards document.We are sometimes faced with situations where there may be pressure to act unethically.If you are unsure in any situation, ask yourself the following questions: · Is this action legal? · Does this action comply with our values? · Would you feel comfortable telling a family member or highly regarded friend about your decision? If you answer no to any of these test questions you should avoid, resist and refrain the action in question. Remember, compromises in behavior that lead to violations of our Code of Ethics and Business Standards and or any applicable laws may result in disciplinary action, up to and including termination of employment. This Code of Ethics and Business Standards is intended to conform to the requirements of the Sarbanes-Oxley Act of 2002 in that it applies to all employees, officers, and the board of directors (Team Members) of Full Throttle who may hold office from time to time and any other person functions similar to those of a senior financial officer of Full Throttle. This Code will be available in the future for viewing on Full Throttle’s web site after Full Throttle has completed its capital formation and is funded as a result of the successful response to its offering.This Code may be filed each year as an exhibit to Full Throttle’s Annual Report.Full Throttle will publicly disclose (i) any change to this Code that applies to any officer or director of Full Throttle, or any other person performing functions similar to those of a senior financial officer and (ii) the grant of a waiver to any such individual of any provision of this Code (which waiver will be subject to prior approval by the ““Company’s” directors).Prompt disclosure of any such changes will be posted on Full Throttle’s internet Web site. RESPONSIBILITY TO GUESTS AND CUSTOMERS Our guests and customers expect and deserve an authentic, realistic racing experience in a clean, safe, professional environment. QUALITY Full Throttle Indoor Kart Racing™ (the “Company”) is in the upscale entertainment business. It is the responsibility of every team member to ensure that all equipment, products, facilities and services are maintained and presented in a professional manner so as to provide for a safe, clean and consistent environment for our customers to enjoy. It is the responsibility of every Team Member who comes in contact with our guests and customers to be courteous, to be knowledgeable about kart operation and safety, our products and services, and to help our guests and customers enjoy the highest quality entertainment experience we can provide.Further, all Team Members must always strive to do the best they can to create a positive experience and environment for which Full Throttle will be associated and identified with by the customer. GUEST SAFETY The health, safety and welfare of our guests and customers are of paramount importance to Full Throttle.These cannot be sacrificed to financial goals, inattention or anything else.We are committed to designing, building, operating and maintaining our karts, products and facilities that will meet the high standards we have set for ourselves. All of us share the responsibility for making guests feel safe and secure. RESPONSIBILITY TO TEAM MEMBERS Our Team Members are the cornerstone of our ability to provide our customer’s an authentic, realistic racing experience in a clean, safe, professional environment. Full Throttle and its management are committed to treating all Team Members with fairness, dignity and respect. We will strive to provide our Team Members with a challenging, exciting and fulfilling environment. PROFESSIONAL DEVELOPMENT We are committed to having our Team Members develop and advance professionally in a manner consistent with their abilities. Although difficult decisions may arise in hiring, evaluating performance, promoting, disciplining or terminating Team Members, Full Throttle expects such responsibilities to be carried out with fairness, discretion and respect for privacy, as well as compassion for the individuals involved. WORKPLACE HEALTH, SAFETY AND ENVIRONMENT Full Throttle is committed to providing a healthy and safe working environment for all its Team Members and guests. Providing a safe working environment and instituting and following work practices designed to safeguard employees and customers and guests are a primary consideration for all Team Members of Full Throttle Indoor Kart Racing™.All Team Members are encouraged to identify where we can act so as to improve the safety of our operations.Safety awareness is an ongoing task to which we are to all be dedicated to.There is no job, activity, event or situation that is so important that we cannot take time to complete our work to ensure the safety of our fellow Team Members, Customers and guests. DIVERSITY We seek to be multicultural, tapping the talents and potential of every member of our diverse work force RESPECT FOR THE INDIVIDUAL Full Throttle is committed to providing a work environment in which all Team Members and employees are afforded the respect that they deserve, free of any discrimination or harassment. No discrimination on the basis of race, religion, color, sex, sexual orientation, national origin, age, marital status, covered veteran status, or any other basis prohibited by applicable law will be allowed.
